Order filed, October 08, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00591-CR
                                 ____________

              MOHAMMAD SAEED ALZAHRANI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 7
                            Harris County, Texas
                      Trial Court Cause No. 1905659


                                     ORDER

      The reporter’s record in this case was due September 15, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sandra Powell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM